UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q/A Amendment No. 1 (Mark One) x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2014 or ¨ TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission File Number: 000-52745 Electronic Cigarettes International Group, Ltd. (Exact name of registrant as specified in its charter) Nevada 98-0534859 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1135 Apple Drive Nunica, Michigan 49448 (Address of principal executive offices) (Zip Code) (616) 384-3272 (Registrant’s telephone number, including area code) n/a (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes x No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ¨ No x The number of shares of the Registrant’s common stock outstanding as of August 14, 2014 is 81,835,729. EXPLANATORY NOTE Victory Electronic Cigarettes Corporation (the “Company” or “we”) is filing this Amendment No. 1 (the “Amendment”) to our quarterly report on Form 10-Q for the quarter ended June 30, 2014 (the “Original 10-Q”) to re-classify portions of the Company’s debt from “long-term debt, net of current portion” to “current portion of long-term debt” as reflected on the Company’s consolidated balance sheets. Note 5 of the Notes to the Financial Statements has been updated to reflect this re-classification as well. Additionally, Item 2 of Part I has been updated to reflect changes based on the re-classification as well as changes made based on comments received from the Securities and Exchange Commission (the “Commission”) as a result of the Commission’s review of the Company’s Registration Statement on Form S-1 which contains the disclosure reflected in Item 2. Unless otherwise disclosed herein, the disclosures contained herein have not been updated to reflect events, results or developments that have occurred after the filing of the Original 10-Q, or to modify or update those disclosures affected by subsequent events unless otherwise indicated in this Amendment. This Amendment should be read in conjunction with the Original 10-Q and the Company’s filings made with the Commission subsequent to the Original 10-Q, including any amendments to those filings. ELECTRONIC CIGARETTES INTERNATIONAL GROUP, LTD. QUARTERLY REPORT ON FORM 10-Q For the quarter ended June 30, 2014 Page Number PART I: FINANCIAL INFORMATION Item 1. Financial Statements 1 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 26 PART II. OTHER INFORMATION 44 Item 6. Exhibits 44 SIGNATURES 45 i PART I —FINANCIAL INFORMATION Item 1. Financial Statements ELECTRONIC CIGARETTES INTERNATIONAL GROUP, LTD. CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) FOR THE QUARTER ENDED JUNE 30, 2014 Index to Consolidated Financial Statements Unaudited Consolidated Balance Sheets as of June 30, 2014 and December 31, 2013 2 Unaudited Consolidated Statements of Operations and Comprehensive (Loss) Income for the three and six month periods ended June 30, 2014 and 2013 3 Unaudited Consolidated Statements of Stockholders’ Equity (Deficit) for the six months ended June 30, 2014 and 2013 4 Unaudited Consolidated Statements of Cash Flows for the six months ended June 30, 2014 and 2013 5 Notes to Unaudited Consolidated Financial Statements 6-25 1 ELECTRONIC CIGARETTES INTERNATIONAL GROUP, LTD CONSOLIDATED BALANCE SHEETS Unaudited June 30, December 31, Assets Current assets: Cash $ $ Accounts receivable, net Inventory Prepaid expenses Other current assets Total current assets Restricted cash - Deferred financing costs, net - Intangible assets, net - Goodwill - Property and equipment, net Total assets $ $ Liabilities and Stockholders' Equity (Deficit) Current liabilities: Accounts payable and accrued expenses $ $ Convertible promissory notes - Private placement funds received in advance - Due to related party - Current portion of long-term debt 50,764,201 - Other liabilities Total current liabilities 70,118,518 Warrant liabilities Derivative liability - Deferred tax liability - Long-term debt, net of current portion 1,261,827 - Total liabilities $ $ Stockholders' equity (deficit) Common stock, $.001 par value; 300,000,000 and 100,000,000 shares authorized, 74,627,885 and 53,394,000 shares issued and outstanding at June 30, 2014 and December 31, 2013, respectively Additional paid-in capital Accumulated other comprehensive income - Accumulated deficit ) ) Total stockholders' equity (deficit) ) Total liabilities and stockholders' equity (deficit) $ $ See accompanying notes to the consolidated financial statements. 2 ELECTRONIC CIGARETTES INTERNATIONAL GROUP, LTD Unaudited Consolidated Statements of Operations and Comprehensive (Loss) Income Six months Three months Ended June 30, Ended June 30, Revenues Internet sales $ Retail and wholesale revenues Total revenues Cost of goods sold Gross profit Operating expenses Advisory agreement warrants $ $
